Proceeding pursuant to Judiciary Law § 509, by the petitioner, a defendant in a criminal action entitled People v Kerry Kotler, under Suffolk County Indictment No. 1028/96, in which judgment was rendered by the County Court, Suffolk County, on October 23, 1997, to direct the Commissioner of Jurors, Suffolk County, to release certain of his records to the petitioner, including the lists from which the venire panel for the petitioner’s trial was chosen.
*882Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements. (See generally, Matter of Newsday, Inc. v Sise, 120 AD2d 8, affd 71 NY2d 146.) Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.